       Case 3:20-cv-08170-DGC Document 26 Filed 05/18/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     Douglas C. Borchers,                          No. CV20-08170 PCT DGC (ESW)
 9
                         Petitioner,               ORDER
10
11   vs.

12   Arizona Department of Corrections, et al.,

13                       Respondents.

14
15          Pending before the Court is a Motion to Dismiss (Doc. 14) filed by Arizona
16   Attorney General Mark Brnovich. Petitioner has filed a Response (Doc. 16), which does
17   not express opposition to the Motion. United States Magistrate Eileen S. Willett has
18   issued a report and recommendation (“R&R”) recommending that the motion to dismiss
19   (Doc. 14) be granted and that Arizona Attorney General Mark Brnovich be dismissed
20   from this action. Doc. 17. No objection has been filed, which relieves the Court of its
21   obligation to review the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);
22   Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114,
23   1121 (9th Cir. 2003). The Court will accept the R&R, grant the motion to dismiss, and
24   dismiss Arizona Attorney General Mark Brnovich from this action.
25          IT IS ORDERED:
26          1.    The R&R (Doc.17) is accepted.
27
28
     Case 3:20-cv-08170-DGC Document 26 Filed 05/18/21 Page 2 of 2




 1       2.    The motion to dismiss (Doc. 14) is granted. Arizona Attorney General
 2             Mark Brnovich is dismissed from this action.
 3       Dated this 18th day of May, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -2-
